DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 and 21-23 in the reply filed on 8/24/2020 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (US 6,455,920) (“Fukasawa”).
With regard to claim 1, figure 23A of Fukasawa discloses a semiconductor device package 20F, comprising: an electronic component 21; an encapsulation layer 41 encapsulating the electronic component 21; and a passivation layer 22 stacking with the 
With regard to claim 2, figure 23A of Fukasawa discloses that the second surface (top surface of 22) is smaller (top surface of 22 smaller than bottom surface of 22 in fig. 23A) than the first surface (bottom surface of 22).
With regard to claim 3, figure 23A of Fukasawa discloses that the encapsulation layer 41 has a third surface (top surface of resin layer 41 in fig. 23A) facing the passivation layer 22, a fourth surface (bottom surface of resin layer 41 in fig. 23A) opposite to the third surface (top surface of 41), and a second sidewall (left sidewall of resin layer 41 in fig. 23A) connecting the third surface (top surface of resin layer 41 in fig. 23A) and the fourth surface (bottom surface of 41).
With regard to claim 5, figures 23A and 11A-11F of Fukasawa discloses a surface roughness of the second sidewall (left sidewall of resin layer 41 in fig. 23A) of the encapsulation layer 41 is larger (surface roughness left from first using saw blade 27A would be larger than surface roughness left from then using saw blade 26, col. 11 
With regard to claim 7, figure 23A of Fukasawa discloses that the third surface (top surface of resin layer 41 in fig. 23A) of the encapsulation layer 41 is larger (top surface of 44 larger than bottom surface of 22 in fig. 23A) than the first surface (bottom surface of 22 in fig. 23A) of the passivation layer 22.
With regard to claim 8, figure 23A of Fukasawa discloses that the second sidewall (left sidewall of 41 in fig. 23A) of the encapsulation layer 41 is substantially perpendicular (left side of 41 perpendicular to bottom surface of 41 in fig. 23A) to the fourth surface (bottom surface of resin layer 41 in fig. 23A).
With regard to claim 9, figure 23A of Fukasawa discloses a circuit layer (“electronic circuit thereon”, col. 8 ll. 27-28) between the passivation layer 22 and the encapsulation layer 41, the circuit layer (“electronic circuit thereon”, col. 8 ll. 27-28) being electrically connected to the electronic component 21.
With regard to claim 11, figures 23A of Fukasawa discloses a semiconductor device package 20F, comprising: a passivation layer 22 having a first sidewall (left sidewall of 22, fig. 23A); an electronic component 21 disposed on the passivation layer 22; an encapsulation layer 41 stacked on the passivation layer 22 and encapsulating 41 the electronic component 21, the encapsulation layer 41 having a second sidewall (left sidewall of 41, fig. 23A), wherein a surface roughness of the second sidewall (left sidewall of 41, fig. 23A) of the encapsulation layer 41 is different (surface roughness left from saw blade 27A would be different from surface roughness left from saw blade 26, 
With regard to claim 12, figures 23A and 11A-11F of Fukasawa discloses that the surface roughness of the second sidewall (left sidewall of 41, fig. 23A) of the encapsulation layer 41 is larger (surface roughness left from fist using saw blade 27A would be larger than surface roughness left from then using saw blade 26, col. 11 ll. 60-64) than the surface roughness of the first sidewall (left sidewall of 22, fig. 23A) of the passivation layer 22.
With regard to claim 13, figures 23A and 10A-10F of Fukasawa discloses that the surface roughness of the second sidewall (left sidewall of 41, fig. 23A) of the encapsulation layer 41 is less (surface roughness left from first using saw blade 26 would be larger than surface roughness left from then using saw blade 27A, col. 11 ll. 60-64) than the surface roughness of the first sidewall (left sidewall of 22, fig. 23A) of the passivation layer 22.
With regard to claim 14, figures 23A and 10A-10F of Fukasawa discloses a filler 41 cut 50 and exposed from the second sidewall (left sidewall of 41, fig. 23A) of the encapsulation layer 41.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 6,455,920) (“Fukasawa”) in view of Shinma et al. (US 6,515,347) (“Shinma”).
With regard to claim 4, Fukasawa discloses not disclose that the encapsulation layer hangs over the passivation layer.
However, figure 1(a) of Shinma disclose that the encapsulation layer 3 hangs over 3a the passivation layer 2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin layer of Fukasawa with a hang-over area as taught in Shinma in order to provide easy of handling the wafer.  See col. 4 ll. 44-47 of Shinma. 

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 6,455,920) (“Fukasawa”). 
With regard to claim 6, figure 23A of Fukasawa does not disclose that the third surface is larger than the fourth surface.
However, figure 25A of Fukasawa discloses that the third surface (top surface of 41 in fig. 25A) is larger than the fourth surface (bottom surface of 41 in fig. 25A).
Therefore, it would have been obvious to one of ordinary skill in the art to form the bottom resin layer of figure 23A of Fukasawa with the chamfer surface cuts as taught in figure 25A of Fukasawa in order to dissipate the shock or stress applied to the bottom corners or bottom edges of the semiconductor devices.  See col. 18 ll. 32-35 of Fukasawa. 

However, figure 25A of Fukasawa discloses an included angle between the second sidewall (left sidewall of 41, fig. 23A) of the encapsulation layer 41 and the third surface (top surface of 41) of the encapsulation layer 41 is a fillet angle or a chamfer angle.
Therefore, it would have been obvious to one of ordinary skill in the art to form the bottom resin layer of figure 23A of Fukasawa with the chamfer surface cuts as taught in figure 25A of Fukasawa in order to dissipate the shock or stress applied to the bottom corners or bottom edges of the semiconductor devices.  See col. 18 ll. 32-35 of Fukasawa. 


Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 6,455,920) (“Fukasawa”) in view of Chen (US 2008/0093748). 
With regard to claims 10 and 22, Fukasawa does not disclose that the passivation layer is softer than the encapsulation layer.
However, figure 2 of Chen discloses that the passivation layer 128 is softer (“underfill layer 128 is softer than the base portion 114 “, par [0042]) than the encapsulation layer 114.
. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 6,455,920) (“Fukasawa”) in view of Pommier et al. (EP 2 230 688 A1) (“Pommier”). 
With regard to claim 15, Fukasawa does not disclose that the passivation layer and the encapsulation layer are in contact at an interface.
However, figure 4 of Pommier discloses that the passivation layer 134 and the encapsulation layer 110 are in contact at an interface (interface between 134 and 110).
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin layer of Fukasaw covering the semiconductor die as taught in Pommier in order to provide protection the semiconductor die.  See abstract of Pommier. 
With regard to claim 17, Fukasawa does not discloses that the first sidewall is inclining with respect to the interface, and the second sidewall is substantially perpendicular to the interface.
However, figure 4 of Pommier discloses that the first sidewall (left sidewall of 134 in fig. 4) is inclining with respect to the interface (interface between 134 and 110 in fig. 4), and the second sidewall (left sidewall of 110 in fig. 4) is substantially perpendicular (left sidewall of 110 perpendicular to interface tween 124 and 110 in fig. 4) to the interface (interface between 134 and 110 in fig. 4).
. 

Claims 16 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 6,455,920) (“Fukasawa”), Pommier et al. (EP 2 230 688 A1) (“Pommier”), and Shinma et al. (US 6,515,347) (“Shinma”). 
With regard to claim 16, figure 23A of Fukasawa discloses that the first sidewall (electrically insulating layer 134 inclines with respect to interface between 134 and 110) is inclining with respect to the interface (interface between 134 and 110). 
Fukasawa and Pommier do not discloses that the second sidewall is inclining with respect to the interface.
However, figure 6(a) of Shinma discloses that the second sidewall (inclined sidewall of sealing resin 3, fig. 6(a)) is inclining with respect to the interface (interface between sealing resin 3 and film 2).
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin layer of Fukasawa with the hang-over area as taught in Shinma in order to provide easy of handling the wafer.  See col. 4 ll. 44-47 of Shinma. 
With regard to claim 23, Fukasawa and Pommier do not disclose that an included angle between the second sidewall of the encapsulation layer and the interface of the encapsulation layer is a fillet angle or a chamfer angle.
However, figure 6(a) of Shinma discloses that an included angle (angle between sidewall of 3 and film 2 not a right angle) 3a between the second sidewall (sidewall of 
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin layer of Fukasawa with the hang-over area as taught in Shinma in order to provide easy of handling the wafer.  See col. 4 ll. 44-47 of Shinma. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             3/7/2021